Title: Thomas Jefferson to John Vaughan, 31 August 1809
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir  Monticello Aug. 31. 09.
             Your favors of the 19th & 20th instant are both recieved and I thank you for the Prospectus of mr Humboldt’s work, which I had not seen before. I now return you his letter and the Prospectus de vases antiques which promises a splendid addition to the arts.  Baron Humboldt’s work is voluminous & expensive, but it will add much new & valuable information to several branches of science. I have recieved one part of it and have some others on their way. one part has unfortunately miscarried, & is that which I should have valued most, on the geography of plants.I thank you for your kind offers of service. I have had too many proofs of your friendly attentions to doubt of them, & have used them heretofore too freely to not to give you apprehensions of similar trouble hereafter whenever occasion shall arise. I salute you with great esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. can you inform me whether the instrument called the Distiller’s syphon is to be had in Philadelphia, and what one sufficient to work in a cistern of 8. feet cube would cost? I believe they are usually made of tin. the machine I mean is described in the 3d. vol. of the Scientific dialogues pa. 195. Pl. IV. 29.
          
         